 

Exhibit 10.15

 

SECURITIES PURCHASE AGREEMENT

 

This Securities Purchase Agreement (this “Agreement”) is dated as of July ___,
2013 by and between Grandparents.com, Inc., a Delaware corporation (the
“Company”), and __________________ (the “Purchaser”).

 

WHEREAS, subject to the terms and conditions set forth in this Agreement and
pursuant to Section 4(2) of the Securities Act of 1933, as amended, the Company
desires to issue and sell to the Purchaser, and the Purchaser desires to
purchase from the Company, certain securities of the Company as more fully
described in this Agreement.

 

NOW, THEREFORE, IN CONSIDERATION of the mutual covenants contained in this
Agreement, and for other good and valuable consideration the receipt and
adequacy of which are hereby acknowledged, the Company and the Purchaser agree
as follows:

 

ARTICLE I

DEFINITIONS

 

1.1            Definitions. In addition to the terms defined elsewhere in this
Agreement, the following terms have the meanings indicated:

 

“Affiliate” means any Person that, directly or indirectly through one or more
intermediaries, controls or is controlled by or is under common control with a
Person, as such terms are used in and construed under Rule 144 under the
Securities Act.

 

“Business Day” means any day other than Saturday, Sunday or other day on which
commercial banks in New York, New York are authorized or required by law to
remain closed.

 

“Closing” means the closing of the purchase and sale of the Shares and the
Warrant pursuant to Section 2.1 hereof.

 

“Closing Date” means the date of the Closing.

 

“Commission” means the Securities and Exchange Commission.

 

“Common Stock” means the common stock of the Company, par value $0.01 per share.

 

“Exchange Act” means the Securities Exchange Act of 1934, as amended.

 

“Lien” means any lien, charge, claim, security interest, encumbrance, right of
first refusal or other restriction.

 

“Person” means any individual or corporation, partnership, trust, incorporated
or unincorporated association, joint venture, limited liability company, joint
stock company, government (or an agency or subdivision thereof) or any court or
other federal, state, local or other governmental authority or other entity of
any kind.

 

 

 

 

“Registrable Securities” means (i) any of the Shares; (ii) any of the Underlying
Shares issued or issuable upon the exercise of the Warrant and (ii) any shares
of Common Stock issued or to be issued with respect to the Shares or the
Underlying Shares issued or issuable upon the exercise of the Warrant by way of
a stock dividend, stock split, recapitalization or merger. As to any particular
Registrable Security, such security will cease to be a Registrable Security when
it (x) has been effectively registered under the Securities Act and disposed of
in accordance with the registration statement covering such security, (y) has
been transferred through a broker-dealer in an open market transaction pursuant
to Rule 144 (or any similar provision then in force) or (z) is eligible for sale
pursuant to Rule 144(b) (or any similar provision then in force).

 

“Rule 144” means Rule 144 promulgated by the Commission pursuant to the
Securities Act, as such Rule may be amended from time to time, or any similar
rule or regulation hereafter adopted by the Commission having substantially the
same effect as such Rule.

 

“Securities” means the Shares, the Warrant and the Underlying Shares.

 

“Securities Act” means the Securities Act of 1933, as amended.

 

“Shares” means an aggregate of __________ shares of Common Stock, which are
being issued and sold to the Purchaser at the Closing.

 

“Transaction Documents” means this Agreement, the Warrant, and any other
documents or agreements executed in connection with the transactions
contemplated hereunder.

 

“Underlying Shares” means the shares of Common Stock issuable upon exercise of
the Warrant and any securities issued in exchange for or in respect of such
shares.

 

“Warrant” means, the Common Stock purchase warrant issued and sold under this
Agreement, in the form of Exhibit A, and any warrant issued upon exercise of
such warrant.

 

ARTICLE II

PURCHASE AND SALE

 

2.1            Closing. Subject to the terms and conditions set forth in this
Agreement, at the Closing the Company shall issue and sell to the Purchaser, and
the Purchaser shall purchase from the Company, __________ Shares and a Warrant
to purchase __________ Underlying Shares, for an aggregate purchase price equal
to $__________. The Closing shall take place at the offices of Sills Cummis &
Gross, PC immediately following the execution hereof, or at such other location
or time as the parties may agree.

 

2

 

 

2.2            Deliveries. At the Closing, the Purchaser shall deliver or cause
to be delivered to the Company the purchase price indicated in Section 2.1
above, in United States dollars and in immediately available funds, by wire
transfer to an account designated in writing by the Company for such purpose.
Promptly following the Closing, the Company shall deliver or cause to be
delivered to the Purchaser the following: (i) one or more stock certificates,
free and clear of all restrictive and other legends (except as expressly
provided in Section 4.1(b) hereof), evidencing the number of Shares in Section
2.1 above, registered in the name of the Purchaser; and (ii) a Warrant,
registered in the name of the Purchaser, pursuant to which the Purchaser shall
have the right to acquire the number of Underlying Shares indicated in Section
2.1 above, on the terms set forth therein.

 

ARTICLE III

REPRESENTATIONS AND WARRANTIES

 

3.1            Representations and Warranties of the Company. The Company hereby
represents and warrants to the Purchaser as follows:

 

(a)            Organization and Qualification. The Company is an entity duly
organized, validly existing and in good standing under the laws of the
jurisdiction of its incorporation or organization, with the requisite power and
authority to own and use its properties and assets and to carry on its business
as currently conducted. The Company is not in violation of any of the provisions
of its respective certificate or articles of incorporation, bylaws or other
organizational or charter documents. The Company is duly qualified to do
business and is in good standing as a foreign corporation or other entity in
each jurisdiction in which the nature of the business conducted or property
owned by it makes such qualification necessary, except where the failure to be
so qualified or in good standing, as the case may be, could not, individually or
in the aggregate, (i) adversely affect the legality, validity or enforceability
of any Transaction Document, (ii) have or result in a material adverse effect on
the results of operations, assets, prospects, business or condition (financial
or otherwise) of the Company, taken as a whole, or (iii) adversely impair the
Company’s ability to perform fully on a timely basis its obligations under any
of the Transaction Documents (any of (i), (ii) or (iii), a “Material Adverse
Effect”).

 

(b)            Authorization; Enforcement. The Company has the requisite
corporate power and authority to enter into and to consummate the transactions
contemplated by each of the Transaction Documents and otherwise to carry out its
obligations hereunder and thereunder. The execution and delivery of each of the
Transaction Documents by the Company and the consummation by it of the
transactions contemplated hereby and thereby have been duly authorized by all
necessary action on the part of the Company and no further consent or action is
required by the Company, its Board of Directors or its stockholders. Each of the
Transaction Documents has been (or upon delivery will be) duly executed by the
Company and is, or when delivered in accordance with the terms hereof, will
constitute, the valid and binding obligation of the Company enforceable against
the Company in accordance with its terms.

 

3

 

 

(c)            No Conflicts. The execution, delivery and performance of the
Transaction Documents by the Company and the consummation by the Company of the
transactions contemplated hereby and thereby do not and will not (i) conflict
with or violate any provision of the Company’s certificate or articles of
incorporation, bylaws or other organizational or charter documents, (ii)
conflict with, or constitute a default (or an event that with notice or lapse of
time or both would become a default) under, or give to others any rights of
termination, amendment, acceleration or cancellation (with or without notice,
lapse of time or both) of, any agreement, credit facility, debt or other
instrument (evidencing a Company debt or otherwise) or other understanding to
which the Company is a party or by which any property or asset of the Company is
bound or affected, or (iii) result in a violation of any law, rule, regulation,
order, judgment, injunction, decree or other restriction of any court or
governmental authority to which the Company is subject (including federal and
state securities laws and regulations and the rules and regulations of any
self-regulatory organization to which the Company or its securities are
subject), or by which any property or asset of the Company is bound or affected.

 

(d)            Issuance of the Securities. The Securities (including the
Underlying Shares) are duly authorized and, when issued and paid for in
accordance with the Transaction Documents, will be duly and validly issued,
fully paid and nonassessable, free and clear of all Liens and shall not be
subject to preemptive rights or similar rights of stockholders. The Company has
reserved from its duly authorized capital stock the number of Underlying Shares.

 

(e)            Capitalization. As of the date hereof: (i) the authorized capital
stock of the Company consists of: (A) __________ shares of Common Stock, of
which __________ shares are issued and outstanding; and (B) __________ shares of
preferred stock, $0.01 par value per share, of which no shares are issued and
outstanding; (ii) __________ shares of Common Stock are reserved for issuance
pursuant to the Company’s equity incentive plans; (iii) approximately __________
shares of Common Stock are reserved for issuance pursuant to securities
exercisable for, or convertible into or exchangeable for shares of Common Stock;
(iv) no Person has any right of first refusal, preemptive right, right of
participation, or any similar right to participate in the transactions
contemplated hereby; (v) other than as set forth above and that certain warrant
to purchase __________ shares of Common Stock issuable to Starr Indemnity &
Liability Company (or its designee), except as a result of the purchase and sale
of the Securities, there are no outstanding options, warrants, scrip rights to
subscribe to, calls or commitments of any character whatsoever relating to, or
securities, rights or obligations convertible into or exercisable or
exchangeable for, or giving any Person any right to subscribe for or acquire any
shares of Common Stock, or contracts, commitments, understandings or
arrangements by which the Company is or may become bound to issue additional
shares of Common Stock. The issuance and sale of the Shares and Warrant will not
obligate the Company to issue shares of Common Stock or other securities to any
Person (other than the Purchaser) and will not result in a right of any holder
of Company securities to adjust the exercise, conversion, exchange or reset
price under any of such securities. All of the outstanding shares of capital
stock of the Company are duly authorized, validly issued, fully paid and
nonassessable, have been issued in compliance with all federal and state
securities laws, and none of such outstanding shares was issued in violation of
any preemptive rights or similar rights to subscribe for or purchase securities.
For purposes of clarity, nothing contained herein shall be deemed to restrict or
prohibit the Company from issuing securities.

 

4

 

 

(f)            SEC Reports; Financial Statements. The Company has filed all
reports required to be filed by it under the Securities Act and the Exchange
Act, including pursuant to Section 13(a) or 15(d) thereof, for the two years
preceding the date hereof (or such shorter period as the Company was required by
law to file such material) (the foregoing materials being collectively referred
to herein as the “SEC Reports” and, together with this Agreement, the
“Disclosure Materials”) on a timely basis or has received a valid extension of
such time of filing and has filed any such SEC Reports prior to the expiration
of any such extension. As of their respective dates, the SEC Reports complied in
all material respects with the requirements of the Securities Act and the
Exchange Act and the rules and regulations of the Commission promulgated
thereunder, and none of the SEC Reports, when filed, contained any untrue
statement of a material fact or omitted to state a material fact required to be
stated therein or necessary in order to make the statements therein, in the
light of the circumstances under which they were made, not misleading. The
financial statements of the Company included in the SEC Reports comply in all
material respects with applicable accounting requirements and the rules and
regulations of the Commission with respect thereto as in effect at the time of
filing. Such financial statements have been prepared in accordance with United
States generally accepted accounting principles applied on a consistent basis
during the periods involved (“GAAP”), except as may be otherwise specified in
such financial statements or the notes thereto, and fairly present in all
material respects the financial position of the Company and its consolidated
subsidiaries as of and for the dates thereof and the results of operations and
cash flows for the periods then ended, subject, in the case of unaudited
statements, to normal, immaterial, year-end audit adjustments.

 

(g)            Title to Assets. The Company has good and marketable title in fee
simple to all real property and good and marketable title to all personal
property owned by it which is material to the business of the Company, free and
clear of all liens, encumbrances and defects except or such as would not have a
Material Adverse Effect. Any real property and facilities held under lease by
the Company is held by it under valid, subsisting and enforceable leases.

 

(h)            Compliance with Law. The Company (i) is not in violation of any
judgment, decree, or order of any court, arbitrator or other governmental
authority and (ii) is not in violation of any statute, rule, ordinance or
regulation of any governmental authority, including without limitation all
foreign, federal, state and local laws (other than those relating to taxes,
which are addressed below), environmental protection, occupational health and
safety, product quality and safety and employment and labor matters, except in
each case as could not have or reasonably be expected to result in a Material
Adverse Effect.

 

(i)            Taxes. The Company (i) has made or filed all United States
federal, state and local income and all foreign income and franchise tax
returns, reports and declarations required by any jurisdiction to which it is
subject, (ii) has paid all taxes and other governmental assessments and charges
, shown or determined to be due on such returns, reports and declarations and
(iii) has set aside on its books provision reasonably adequate for the payment
of all material taxes for periods subsequent to the periods to which such
returns, reports or declarations apply. There are no unpaid taxes claimed to be
due by the taxing authority of any jurisdiction, and the officers of the Company
know of no basis for any such claim.

 

5

 

 

(j)            Material Changes; Undisclosed Liabilities. Since the date of the
latest audited financial statements included within the SEC Reports, except as
disclosed in a subsequent SEC Report filed prior to the date hereof: (i) there
has been no event, occurrence or development that has had or that could
reasonably be expected to result in a Material Adverse Effect, (ii) the Company
has not incurred any liabilities (contingent or otherwise) other than (A) trade
payables and accrued expenses incurred in the ordinary course of business
consistent with past practice and (B) liabilities not required to be reflected
in the Company’s financial statements pursuant to GAAP or disclosed in filings
made with the Commission.

 

(k)            Intellectual Property. To the Company’s knowledge, the Company
owns or possesses the requisite licenses or rights to use all patents, patent
applications, patent rights, inventions, know-how, trade secrets, trademarks,
trademark applications, service marks, service names, trade names and copyrights
(“Intellectual Property”) necessary to enable it to conduct its business as now
operated (and, as presently contemplated to be operated in the future). There is
no claim or action by any Person pertaining to, or proceeding pending, or to the
Company’s knowledge threatened, which challenges the right of the Company or of
a Subsidiary with respect to any Intellectual Property necessary to enable it to
conduct its business as now operated (and, as presently contemplated to be
operated in the future); to the best of the Company’s knowledge, the Company’s
current and intended products, services and processes do not infringe on any
Intellectual Property or other rights held by any Person; and the Company is
unaware of any facts or circumstances which might give rise to any of the
foregoing. The Company has taken reasonable security measures to protect the
secrecy, confidentiality and value of their Intellectual Property.

 

(l)            Disclosure. All information relating to or concerning the Company
set forth in this Agreement and provided to the Purchaser in connection with the
transactions contemplated hereby is true and correct in all material respects
and the Company has not omitted to state any material fact necessary in order to
make the statements made herein or therein, in light of the circumstances under
which they were made, not misleading. No event or circumstance has occurred or
exists with respect to the Company or its business, properties, operations or
financial conditions, which, under applicable law, rule or regulation, requires
public disclosure or announcement by the Company but which has not been so
publicly announced or disclosed.

 

(m)            Absence of Litigation. There is no action, suit, claim,
proceeding, inquiry or investigation before or by any court, public board,
government agency, self-regulatory organization or body pending or, to the
knowledge of the Company, threatened against or affecting the Company that
could, individually or in the aggregate, have a Material Adverse Effect.

 

(n)            Certain Fees. No brokerage or finder’s fees or commissions are or
will be payable by the Company to any broker, financial advisor or consultant,
finder, placement agent, investment banker, bank or other Person (including the
Company) with respect to the transactions contemplated by this Agreement, and
the Company has not taken any action that would cause the Purchaser to be liable
for any such fees or commissions.

 

6

 

 

(o)            Private Placement. Neither the Company nor any Person acting on
the Company’s behalf has sold or offered to sell or solicited any offer to buy
the Securities by means of any form of general solicitation or advertising.
Neither the Company nor any of its Affiliates or any Person acting on the
Company’s behalf has, directly or indirectly, at any time within the past six
months, made any offer or sale of any security or solicitation of any offer to
buy any security under circumstances that would (i) eliminate the availability
of the exemption from registration under Regulation D under the Securities Act
in connection with the offer and sale of the Securities as contemplated hereby
or (ii) cause the offering of the Securities pursuant to the Transaction
Documents to be integrated with prior offerings by the Company for purposes of
any applicable law, regulation or stockholder approval provisions. The Company
is not, and is not an Affiliate of, an “investment company” within the meaning
of the Investment Company Act of 1940, as amended. The Company is not a United
States real property holding corporation within the meaning of the Foreign
Investment in Real Property Tax Act of 1980.

 

(p)            Reporting Status. So long as the Purchaser holds any Securities
(i) the Company shall timely file (or obtain extensions in respect thereof and
file within the applicable grace period) all reports required to be filed by the
Company after the date hereof pursuant to the Exchange Act or (ii) if the
Company is not required to file reports pursuant to the Exchange Act, it will
prepare and furnish to the Purchaser and make publicly available in accordance
with Rule 144(c) such information as is required for the Purchaser to sell the
Securities, including without limitation, under Rule 144.

 

3.2            Representations and Warranties of Purchaser. The Purchaser hereby
represents and warrants to the Company as follows:

 

(a)            Authority. If the Purchaser is an individual, the Purchaser
represents and warrants to the Company that (i) the Purchaser is at least 18
years of age and is legally competent to execute this Agreement, (ii) this
Agreement and the other Transaction Documents to which it is a party constitute
valid and binding obligations of the Purchaser enforceable against the Purchaser
in accordance with the terms hereof and thereof, and (iii) the address shown
under the Purchaser’s signature at the end of this Agreement is the Purchaser’s
principal residence. If the Purchaser is an entity, the Purchaser represents and
warrants to the Company that (i) the Purchaser is an entity duly organized,
validly existing and in good standing under the laws of the jurisdiction of its
organization with the requisite corporate, partnership, limited liability
company or other organization power and authority to enter into and to
consummate the transactions contemplated by this Agreement and the other
Transaction Documents to which it is a party and otherwise to carry out its
obligations hereunder and thereunder, (ii) the purchase by the Purchaser of the
Shares and the Warrant hereunder has been duly authorized by all necessary
action on the part of the Purchaser, (iii) this Agreement and the other
Transaction Documents to which it is a party have been duly executed and
delivered by the Purchaser and constitute valid and binding obligations of the
Purchaser enforceable against the Purchaser in accordance with the terms hereof
and thereof, and (iv) and the Purchaser has its principal offices or principal
place of business located at the address shown under Subscriber’s signature at
the end of this Agreement

 

7

 

 

(b)            Investment Intent. The Purchaser is acquiring the Securities as
principal for its own account for investment purposes only and not with a view
to or for distributing or reselling such Securities or any part thereof, without
prejudice, however, to the Purchaser’s right, subject to the provisions of this
Agreement, at all times to sell or otherwise dispose of all or any part of such
Securities pursuant to an effective registration statement under the Securities
Act or under an exemption from such registration and in compliance with
applicable federal and state securities laws. Nothing contained herein shall be
deemed a representation or warranty by the Purchaser to hold Securities for any
period of time. The Purchaser does not have any agreement or understanding,
directly or indirectly, with any Person to distribute any of the Securities.

 

(c)            Purchaser Status. At the time the Purchaser was offered the
Shares and the Warrant, it was, and at the date hereof it is, an “accredited
investor” as defined in Rule 501(a) of Regulation D under the Securities Act.
The Purchaser is not a registered broker-dealer under Section 15 of the Exchange
Act.

 

(d)            Experience of Purchaser. The Purchaser, either alone or together
with its representatives, has such knowledge, sophistication and experience in
business and financial matters so as to be capable of evaluating the merits and
risks of the prospective investment in the Securities, and has so evaluated the
merits and risks of such investment. The Purchaser is able to bear the economic
risk of an investment in the Securities and, at the present time, is able to
afford a complete loss of such investment.

 

(e)            Access to Information. The Purchaser acknowledges that it has
received and reviewed all information about the Company it considers necessary
or appropriate for deciding whether to acquire the Securities and has been
afforded (i) the opportunity to ask such questions as it has deemed necessary
of, and to receive answers from, representatives of the Company concerning the
terms and conditions of the offering of the Securities and the merits and risks
of investing in the Securities; (ii) access to information about the Company and
its subsidiaries and their respective financial condition, results of
operations, business, properties, management and prospects sufficient to enable
it to evaluate its investment; and (iii) the opportunity to obtain such
additional information that the Company possesses or can acquire without
unreasonable effort or expense that is necessary to make an informed investment
decision with respect to the investment. The Purchaser has sought such
accounting, legal and tax advice as it has considered necessary to make an
informed decision with respect to its acquisition of the Securities.

 

(f)            Certain Trading Limitations. The Purchaser agrees that beginning
on the date hereof until ninety (90) days from the Closing Date, it will not
enter into any Short Sales. For purposes of this Section 3.2(f), a “Short Sale”
means a sale of Common Stock that is marked as a short sale and that is executed
at a time when Purchaser has no equivalent offsetting long position in the
Common Stock. For purposes of determining whether the Purchaser has an
equivalent offsetting long position in the Common Stock, all Common Stock and
all Common Stock that would be issuable upon conversion or exercise in full of
all options then held by Purchaser (assuming that such options were then fully
convertible or exercisable, notwithstanding any provisions to the contrary, and
giving effect to any conversion or exercise price adjustments scheduled to take
effect in the future) shall be deemed to be held long by the Purchaser.

 

(g)            Certain Fees. The Purchaser has not taken any action that would
cause the Company to be liable for any brokerage or finder’s fees or commissions
payable to any broker, financial advisor or consultant, finder, placement agent,
investment banker, bank or other Person engaged by the Purchaser, if any, with
respect to the transactions contemplated by this Agreement.

 

8

 

  

ARTICLE IV

OTHER AGREEMENTS OF THE PARTIES

 

4.1            Restricted Securities; Transfers on Restrictions. The Purchaser
understands that (i) the Securities are characterized as “restricted securities”
under the Securities Act; (ii) the Securities have not been and, except as
otherwise provided herein, will not be registered under the Securities Act or
any state securities laws, and may not be offered for sale, sold, assigned or
transferred unless subsequently registered thereunder or the Purchaser shall
have delivered to the Company an opinion of counsel, in a generally acceptable
form and from counsel reasonably acceptable to the Company, to the effect that
such Securities to be sold, assigned or transferred may be sold, assigned or
transferred pursuant to an exemption from such registration, (iii) any sale of
the Securities made in reliance on Rule 144 may be made only in accordance with
the terms of Rule 144, and further, if Rule 144 is not applicable, any resale of
the Securities under circumstances in which the seller (or the Person through
whom the sale is made) may be deemed to be an underwriter (as that term is
defined in the Securities Act) may require compliance with some other exemption
under the Securities Act or the rules and regulations of the Commission
promulgated thereunder; and (iv) unless sold pursuant to a registration
statement that has been declared effective under the Securities Act or in
compliance with Rule 144, the Company requires that the Securities bear a legend
referring to the foregoing restrictions (it being agreed that if the Securities
are not certificated, other appropriate restrictions shall be implemented to
give effect to the foregoing) and shall place stop order instructions with its
transfer agent with respect to such Securities.

 

4.2            Integration. The Company shall not, and shall use its best
efforts to ensure that no Affiliate of the Company shall, sell, offer for sale
or solicit offers to buy or otherwise negotiate in respect of any security (as
defined in Section 2 of the Securities Act) that would be integrated with the
offer or sale of the Securities in a manner that would require the registration
under the Securities Act of the sale of the Securities to the Purchaser, or that
would be integrated with the offer or sale of the Securities for purposes of the
rules and regulations of any Trading Market.

 

4.3            Reservation of Securities. The Company shall maintain a reserve
from its duly authorized shares of Common Stock for issuance pursuant to the
Transaction Documents in such amount as may be required to fulfill its
obligations in full under the Transaction Documents. In the event that at any
time the then authorized shares of Common Stock are insufficient for the Company
to satisfy its obligations in full under the Transaction Documents, the Company
shall promptly take such actions as may be required to increase the number of
authorized shares.

 



9

 

 

4.4            Piggy-Back Registrations.

 

(a)            Until such time as the Registrable Securities (as defined below)
may be sold in accordance with Rule 144(b) under the Securities Act, if the
Company at any time proposes to file on its behalf and/or on behalf of any of
its security holders a registration statement under the Securities Act on any
form (other than a registration statement on Form S-4 or S-8 or any successor
form or to the Company’s employees pursuant to any employee benefit plan,
respectively) for the general registration of securities to be sold for cash
with respect to the Common Stock, it will give written notice to the Purchaser
at least ten (10) days before the initial filing with the Commission of the
registration statement (or, in the case of a registration statement that has
already been filed with the Commission but has not yet been declared effective,
within ten (10) days before the anticipated effective date of the registration
statement), which notice shall offer the Purchaser the opportunity to include in
such registration statement the number of Registrable Securities as the
Purchaser may request (a “Piggyback Registration”), subject to the provisions of
Section 4.4(b) hereof. Upon the request of the Purchaser made within ten (10)
days after the receipt of notice from the Company regarding a Piggyback
Registration (which such request shall specify the number of Registrable
Securities for which registration is being requested), the Company shall use its
commercially reasonable efforts to effect the registration under the Securities
Act of all Registrable Securities that the Company has been so requested to
register by the Purchaser; provided that nothing in this Section 4.4(a) shall
preclude the Company from discontinuing the registration of its securities being
effected at any time and for any reason before the effective date of the
registration relating thereto; but, in that event, the Company shall notify the
Purchaser of such discontinuation of the registration. The Company shall pay all
registration expenses in connection with each Piggyback Registration.

 

(b)            The Company will indemnify and hold harmless the Purchaser, its
trustee, beneficiaries, officers, directors, agents and employees, and each
person who controls the Purchaser (within the meaning of Section 15 of the
Securities Act) and the officers, directors, agents and employees of each such
controlling person, to the fullest extent permitted by applicable law, from and
against any and all losses, claims, damages, liabilities, costs (including,
without limitation, reasonable attorneys’ fees) and expenses (collectively,
“Losses”), as incurred, arising out of or relating to any untrue or alleged
untrue statement of a material fact contained in the Registration Statement, or
in any amendment or supplement thereto or in any preliminary prospectus, or
arising out of or relating to any omission or alleged omission of a material
fact required to be stated therein or necessary to make the statements therein
not misleading, except to the extent, but only to the extent: (i) that such
untrue statements or omissions are based solely upon information regarding the
Purchaser furnished in writing to the Company by the Purchaser expressly for use
in the Registration Statement; or (ii) of the Purchaser’s use of an outdated or
defective Registration Statement after the Company has notified the Purchaser in
writing that the Registration Statement is outdated or defective.

 

(c)            The Purchaser will indemnify and hold harmless the Company, its
directors, officers, agents and employees, each person who controls the Company
(within the meaning of Section 15 of the Securities Act), and the directors,
officers, agents or employees of such controlling persons, to the fullest extent
permitted by applicable law, from and against all Losses, as incurred, to the
extent arising out of or based solely upon: (i) the Purchaser’s failure to
comply with the prospectus delivery requirements of the Securities Act; or (ii)
any untrue or alleged untrue statement of a material fact contained in any
Registration Statement, or in any amendment or supplement thereto or in any
preliminary prospectus, or arising out of or relating to any omission or alleged
omission of a material fact required to be stated therein or necessary to make
the statements therein not misleading to the extent that such untrue statements
or omissions are based solely upon information regarding the Purchaser furnished
in writing to the Company by the Purchaser expressly for use in the Registration
Statement; or (iii) the use by the Purchaser of an outdated or defective
Registration Statement after the Company has notified the Purchaser in writing
that the Registration Statement is outdated or defective. In no event will the
liability of the Purchaser hereunder be greater in amount than the dollar amount
of the net proceeds received by the Purchaser upon the sale of the Registrable
Securities giving rise to such indemnification obligation.

 

10

 

 

(d)            If the lead managing underwriter of a proposed public offering by
the Company shall advise the Company in writing that, in their good faith
opinion, the number of Registrable Securities to be included in such
registration would materially and adversely affect the marketing or price of the
securities to be sold in the public offering, the Company will allocate the
securities to be included in such registration statement in accordance with the
following priority: (i) first, the securities to be included in such
registration statement by the Company or the holder or holders initiating the
registration statement; and (ii) next, the Registrable Securities requested to
be included in such registration by the Holder.

 

ARTICLE V

MISCELLANEOUS

 

5.1            Fees and Expenses. Each party shall pay the fees and expenses of
its advisers, counsel, accountants and other experts, if any, and all other
expenses incurred by such party incident to the negotiation, preparation,
execution, delivery and performance of this Agreement.

 

5.2            Entire Agreement. The Transaction Documents, together with the
Exhibits and Schedules thereto, contain the entire understanding of the parties
with respect to the subject matter hereof and supersede all prior agreements and
understandings, oral or written, with respect to such matters, which the parties
acknowledge have been merged into such documents, exhibits and schedules. At or
after the Closing, and without further consideration, the Company will execute
and deliver to the Purchaser such further documents as may be reasonably
requested in order to give practical effect to the intention of the parties
under the Transaction Documents. Notwithstanding anything to the contrary
herein, Securities may be assigned to any Person in connection with a bona fide
margin account or other loan or financing arrangement secured by such Company
Securities.

 

5.3            Notices. All notices and other communications required or
permitted under this Agreement shall be in writing and shall be deemed
effectively given: (a) upon personal delivery to the party to be notified, (b)
when sent by confirmed telex or facsimile if sent during normal business hours
of the recipient, if not, then on the next business day, (c) five days after
having been sent by registered or certified mail, return receipt requested,
postage prepaid, or (d) one day after deposit with a nationally recognized
overnight courier, specifying next day delivery, with written verification of
receipt. The addresses and facsimile numbers for such notices and communications
are those set forth on the signature pages hereof, or such other address or
facsimile number as may be designated in writing hereafter upon five (5) days
notice, in the same manner, by such Person.

 

11

 

 

5.4            Amendments; Waivers. No provision of this Agreement may be waived
or amended except in a written instrument signed, in the case of an amendment,
by the Company and the Purchaser or, in the case of a waiver, by the party
against whom enforcement of any such waiver is sought.

 

5.5            Construction. The headings herein are for convenience only, do
not constitute a part of this Agreement and shall not be deemed to limit or
affect any of the provisions hereof. The language used in this Agreement will be
deemed to be the language chosen by the parties to express their mutual intent,
and no rules of strict construction will be applied against any party.

 

5.6            Successors and Assigns. This Agreement shall be binding upon and
inure to the benefit of the parties and their successors and permitted assigns.
The Company may not assign this Agreement or any rights or obligations hereunder
without the prior written consent of the Purchaser. The Purchaser may assign its
rights under this Agreement to any Person to whom Purchaser assigns or transfers
any Securities, provided such transferee agrees in writing to be bound, with
respect to the transferred Securities, by the provisions hereof that apply to
the “Purchaser.” Notwithstanding anything to the contrary herein, Securities may
be assigned to any Person in connection with a bona fide margin account or other
loan or financing arrangement secured by such Securities.

 

5.7            No Third-Party Beneficiaries. This Agreement is intended for the
benefit of the parties hereto and their respective successors and permitted
assigns and is not for the benefit of, nor may any provision hereof be enforced
by, any other Person.

 

5.8            Governing Law; Venue; Waiver Of Jury Trail. all questions
concerning the construction, validity, enforcement and interpretation of this
Agreement shall be governed by and construed and enforced in accordance with the
laws of the state of new york. THE COMPANY AND PURCHASER Hereby Irrevocably
Submit To The Exclusive Jurisdiction Of The State And Federal Courts Sitting In
The CITY OF NEW YORK, BOROUGH OF MANHATTAN For The Adjudication Of Any Dispute
BROUGHT BY THE COMPANY OR PURCHASER Hereunder, In Connection Herewith Or With
Any Transaction Contemplated Hereby Or Discussed Herein (Including With Respect
To The Enforcement Of Any Of The Transaction Documents), And Hereby Irrevocably
Waive, And Agree Not To Assert In Any Suit, Action Or ProceedinG BROUGHT BY THE
COMPANY OR PURCHASER, Any Claim That It Is Not Personally Subject To The
Jurisdiction Of Any Such Court, OR That Such Suit, Action Or Proceeding Is
Improper. Each party Hereby Irrevocably Waives Personal Service Of Process And
Consents To Process Being Served In Any Such Suit, Action Or Proceeding By
Mailing A Copy Thereof Via Registered Or Certified Mail Or Overnight Delivery
(With Evidence Of Delivery) To Such Party At The Address In Effect For Notices
To It Under This Agreement And Agrees That Such Service Shall Constitute Good
And Sufficient Service Of Process And Notice Thereof. Nothing Contained Herein
Shall Be Deemed To Limit In Any Way Any Right To Serve Process In Any Manner
Permitted By Law. The Company AND PURCHASER Hereby Waive All Rights To A Trial
By Jury.

 

12

 

 

5.9              Survival. The representations, warranties, agreements and
covenants contained herein shall survive the Closing and the delivery and/or
exercise of the Securities, as applicable.

 

5.10            Execution. This Agreement may be executed in two or more
counterparts, all of which when taken together shall be considered one and the
same agreement and shall become effective when counterparts have been signed by
each party and delivered to the other party, it being understood that both
parties need not sign the same counterpart. In the event that any signature is
delivered by facsimile or electronic transmission, including via PDF, such
signature shall create a valid and binding obligation of the party executing (or
on whose behalf such signature is executed) with the same force and effect as if
such facsimile or electronic signature page were an original thereof.

 

5.11            Severability. If any provision of this Agreement is held to be
invalid or unenforceable in any respect, the validity and enforceability of the
remaining terms and provisions of this Agreement shall not in any way be
affected or impaired thereby and the parties will attempt to agree upon a valid
and enforceable provision that is a reasonable substitute therefor, and upon so
agreeing, shall incorporate such substitute provision in this Agreement.

 

5.12            Remedies. In addition to being entitled to exercise all rights
provided herein or granted by law, including recovery of damages, the Purchaser
and the Company will be entitled to specific performance under the Transaction
Documents. The parties agree that monetary damages may not be adequate
compensation for any loss incurred by reason of any breach of obligations
described in the foregoing sentence and hereby agrees to waive in any action for
specific performance of any such obligation the defense that a remedy at law
would be adequate.

 

[Signature pages to follow]

 

13

 

 

IN WITNESS WHEREOF, the parties hereto have caused this Securities Purchase
Agreement to be duly executed by their respective authorized signatories as of
the date first indicated above.

 



  Company:           GRANDPARENTS.COM, INC.             By:         Name:      
  Title:    

 

  Address for Notice:     Grandparents.com, Inc.     589 Eighth Avenue, 6th
floor     New York New York 10018     Telephone: (646) 839-8809     Facsimile:
(646) 654-6106     Attention: Matthew Schwartz, VP & Chief Compliance Officer  
    With a copy to:     Sills Cummis & Gross PC     One Riverfront Plaza    
Newark, New Jersey 07102     Telephone: (973) 643-7000     Facsimile: (973)
643-6500     Attention: Jeffrey L. Wasserman, Esq.  

 

  Purchaser:                       Address for Notice:                      
Telephone:       Attention:    

 



 

